                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       LATONYA RENA FINLEY,                             Case No. 17-cv-07165-HSG
                                   8                     Plaintiff,                         ORDER GRANTING DEFENDANTS’
                                                                                            MOTIONS TO DISMISS
                                   9               v.
                                                                                            Re: Dkt. Nos. 58, 60, 76
                                  10       TRANSUNION, et al.,
                                  11                     Defendants.

                                  12            Pending before the Court are two motions to dismiss: one by Plaza Services, LLC
Northern District of California
 United States District Court




                                  13   (“Plaza”), Dkt. No. 58, joined by Southwest Credit Systems, L.P. (“Southwest”), Dkt. No. 60; and

                                  14   the other by Equifax Information Services, LLC (“Equifax”), Experian Information Solutions, Inc.

                                  15   (“Experian”), and Trans Union, LLC (“Trans Union”), Dkt. No. 76.

                                  16            For the reasons explained below, the Court GRANTS the motions to dismiss, with leave to

                                  17   amend.1

                                  18       I.   BACKGROUND

                                  19            Plaintiff LaTonya R. Finley (“Plaintiff”), proceeding pro se, alleges that Defendants

                                  20   violated the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. and related state laws.

                                  21   See Amended Complaint (“Am. Compl.”), Dkt. No. 51.

                                  22            Plaza and Southwest are “furnishers” of credit information under the FCRA, Am. Compl. ¶

                                  23   37, meaning that they provide information about consumers to credit reporting agencies. See 15

                                  24   U.S.C. § 1681s–2. Equifax, Experian, and Trans Union are consumer reporting agencies

                                  25   (“CRAs”) under the FCRA, Am. Compl. ¶ 36, meaning that they “regularly engage[] . . . in the

                                  26   practice of assembling or evaluating consumer credit information or other information on

                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                   1   consumers for the purpose of furnishing consumer reports to third parties.” 15 U.S.C. § 1681a(f).

                                   2   For the sake of simplicity, the Court will refer to these five entities collectively as “Defendants”;

                                   3   Plaza and Southwest as “Defendant Furnishers”; and Equifax, Experian, and Trans Union as

                                   4   “Defendant CRAs.”

                                   5          A.      Factual Allegations
                                   6           The following facts are taken from the complaint, which the Court must accept as true at

                                   7   the motion to dismiss stage. See Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,

                                   8   1031 (9th Cir. 2008). And though the Court holds a pro se plaintiff to less stringent standards than

                                   9   lawyers, Erickson v. Pardus, 551 U.S. 89, 94 (2007), it does not accept as true allegations that are

                                  10   merely conclusory, In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                  11          Plaintiff has been “in a battle with [Defendants] to correct the inaccurate information that

                                  12   appears in [her] credit file.” Am. Compl. ¶ 11. “Within the year of [her] repairing her credit file,”
Northern District of California
 United States District Court




                                  13   Plaintiff’s credit score “dropped significantly” despite having “no inquiries made, no new

                                  14   purchases, no late[] [payments] and recently pa[ying] off [her] vehicle.” Am. Compl. ¶ 14. She

                                  15   notified Defendants of her disputes by “writing several letters . . . in the past year.” Am. Compl. ¶

                                  16   11. But her credit score “has since dropped to the low 400[s],” and she is “being denied any

                                  17   approval.” Am. Compl. ¶ 19. Plaintiff has suffered monetary loss, mental distress, and emotional

                                  18   anguish. Am. Compl. ¶ 27.

                                  19                  i. Allegations Against Plaza and Southwest
                                  20          Defendant Furnishers have taken “illegal aggressive actions in a continued effort to collect

                                  21   the alleged debt against Plaintiff,” including the “continued reporting of the debt to third parties.”

                                  22   Am. Compl. ¶ 25. Defendant Furnishers are “third party collection [agencies] who ha[ve] no

                                  23   proof of validation of the debt and reported the debt to the credit bureaus.” Am. Compl. ¶ 22.

                                  24   Plaintiff claims (in conclusory fashion) that Defendant Furnishers have violated the FCRA by

                                  25   “fail[ing] to properly investigate [her] account in response to the disputes made by Plaintiff.” Am.

                                  26   Compl. ¶ 26.

                                  27                  ii. Allegations Against Equifax, Experian, and Trans Union
                                  28          Plaintiff has been in communication with Defendant CRAs for two years, during which she
                                                                                          2
                                   1   filed a complaint and obtained a settlement in which “inaccurate information” was removed. Am.

                                   2   Compl. ¶ 12. Nonetheless, Defendant CRAs have “failed to honor their own terms and

                                   3   conditions” of the settlement. Id. Plaintiff notified Defendant CRAs directly of disputes on the

                                   4   “completeness and/or accuracy” of her account. Am. Compl. ¶ 38. But Defendant CRAs have

                                   5   “failed to delete information found to be inaccurate, reinserted the information without following

                                   6   the FCRA, or failed to properly investigate Plaintiff’s disputes.” Am. Compl. ¶ 39. Plaintiff

                                   7   asserts (again, in conclusory language) that Defendant CRAs have violated the FCRA because

                                   8   they “failed to maintain Plaintiff’s account with maximum accuracy” and “failed to properly

                                   9   investigate the account in response to disputes made by Plaintiff.” Am. Compl. ¶ 26.

                                  10          B.      Procedural History
                                  11             On December 18, 2017, Plaintiff filed her original complaint. Dkt. 1. On March 29, 2018,

                                  12   Equifax and Experian jointly filed a motion to dismiss the complaint, Dkt. No. 25, which Trans
Northern District of California
 United States District Court




                                  13   Union later joined, Dkt. No. 37. That same day, Plaza filed a separate motion to dismiss, Dkt. No.

                                  14   36, later joined by Southwest. Dkt. No. 38.

                                  15             After Defendants filed their respective replies, Plaintiff filed an amended complaint on

                                  16   April 27, 2018. Dkt. No. 51. Defendant CRAs jointly moved to strike the amended complaint.

                                  17   Dkt. No. 57. Plaza separately moved to strike the amended complaint or, in the alternative,

                                  18   dismiss it. Dkt. No. 58. Southwest later joined Plaza’s motion. Dkt. No. 60.

                                  19             On June 26, 2018, the Court denied both sets of Defendants’ motions to strike and took

                                  20   Defendants’ pending motions to dismiss under submission. Dkt. No. 75. On July 10, 2018,

                                  21   Defendant CRAs filed a joint motion to dismiss the amended complaint. Dkt. No. 76. Plaintiff

                                  22   did not respond to any of the motions to dismiss. Defendant CRAs replied on July 31, 2018. Dkt.

                                  23   No. 78.

                                  24    II.      LEGAL STANDARD
                                  25             Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                  26   statement of the claim showing that the pleader is entitled to relief[.]” A defendant may move to

                                  27   dismiss a complaint for failing to state a claim upon which relief can be granted under Federal

                                  28   Rule of Civil Procedure 12(b)(6). “Dismissal under Rule 12(b)(6) is appropriate only where the
                                                                                          3
                                   1   complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”

                                   2   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To survive a Rule

                                   3   12(b)(6) motion, a plaintiff must plead “enough facts to state a claim to relief that is plausible on

                                   4   its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible

                                   5   when a plaintiff pleads “factual content that allows the court to draw the reasonable inference that

                                   6   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                   7               In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                   8   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                   9   Manzarek, 519 F.3d at 1031. Nonetheless, Courts do not “accept as true allegations that are

                                  10   merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re Gilead

                                  11   Scis. Sec. Litig., 536 F.3d at 1055.

                                  12               “Pleadings must be construed so as to do justice.” Fed. R. Civ. P. 8(e). For that reason, “a
Northern District of California
 United States District Court




                                  13   pro se complaint, however inartfully pleaded, must be held to less stringent standards than formal

                                  14   pleadings drafted by lawyers.” Erickson, 551 U.S. at 94 (quotations marks and citations omitted).

                                  15   If dismissal is still appropriate, a court “should grant leave to amend even if no request to amend

                                  16   the pleading was made, unless it determines that the pleading could not possibly be cured by the

                                  17   allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (quotation marks

                                  18   and citation omitted). Where leave to amend is appropriate, “before dismissing a pro se complaint

                                  19   the district court must provide the litigant with notice of the deficiencies in his complaint in order

                                  20   to ensure that the litigant uses the opportunity to amend effectively.” Ferdik v. Bonzelet, 963 F.2d

                                  21   1258, 1261 (9th Cir. 1992).

                                  22   III.        ANALYSIS
                                  23          A.      The Court Grants Plaza and Southwest’s Motion to Dismiss Plaintiff’s FCRA
                                                      Claims
                                  24
                                                   Plaintiff claims that Defendant Furnishers violated Section 1681s–2 of the FCRA by
                                  25
                                       “fail[ing] to properly investigate the account in response to the disputes made by Plaintiff.” Am.
                                  26
                                       Compl. ¶ 26. Defendant Furnishers contend in turn that Plaintiff’s amended complaint “fails to
                                  27
                                       allege facts that Plaza [and Southwest] violated the FCRA.” Dkt. No. 58 at 3:4.
                                  28
                                                                                             4
                                   1          Under the FCRA, upon receiving notice from a credit reporting agency that a consumer

                                   2   disputes reported information, a furnisher has a duty to “conduct an investigation with respect to

                                   3   the disputed information” and modify, delete, or block the reporting of disputed items of

                                   4   information found to be “inaccurate or incomplete.” 15 U.S.C. § 1681s–2(b)(1).

                                   5          Here, Plaintiff’s Section 1681s–2 claim fails because Plaintiff has not pled sufficient facts

                                   6   to establish that Defendant Furnishers engaged in inaccurate credit reporting. The amended

                                   7   complaint vaguely asserts that Plaintiff “has been in a battle with [Defendants] to correct the

                                   8   inaccurate information that appears in plaintiff’s credit file.” Am. Compl. ¶ 11. But Plaintiff does

                                   9   not explain what “inaccurate information” appears in her file. Likewise, the allegations that

                                  10   Defendant Furnishers have “failed to properly investigate the account in response to the disputes

                                  11   made by Plaintiff,” Am. Compl. ¶ 26, are conclusory restatements of the law, without any

                                  12   supporting facts. The closest the amended complaint comes to a non-conclusory allegation is the
Northern District of California
 United States District Court




                                  13   claim that Defendant Furnishers have taken “illegal aggressive actions in a continued effort to

                                  14   collect the alleged debt against Plaintiff,” including the “continued reporting of the debt to third

                                  15   parties.” Am. Compl. ¶ 25. But nowhere does the amended complaint specify what the alleged

                                  16   debt is. Without more factual specificity as to what debt is allegedly in dispute and how

                                  17   Defendant Furnishers have allegedly failed to fulfill their duties under Section 1681s–2, there is

                                  18   insufficient “factual content” for the Court to “draw the reasonable inference” that Defendants are

                                  19   liable. See Iqbal, 556 U.S. at 678. Therefore, Plaintiff has failed to meet the pleading standard

                                  20   and her claim must be dismissed.

                                  21          The Court advises Plaintiff that if she chooses to re-plead her complaint, she should

                                  22   provide specific facts about what the alleged debt is, how the information in her credit file is

                                  23   inaccurate, how she disputed the alleged debt with Defendant CRAs, and whether Defendant

                                  24   CRAs provided notice of those disputes to Plaza and Southwest.

                                  25          B.    The Court Grants Equifax, Experian, and Trans Union’s Motion to Dismiss
                                                    Plaintiff’s FCRA Claims
                                  26
                                              Plaintiff alleges that Defendant CRAs “failed to maintain Plaintiff’s account with
                                  27
                                       maximum accuracy” and “failed to honor their own terms and conditions.” Am. Compl. ¶¶ 12, 26.
                                  28
                                                                                          5
                                   1   In response, Defendant CRAs contend that Plaintiff’s amended complaint must be dismissed

                                   2   because it contains “formulaic, conclusory allegations against Defendants devoid of any factual

                                   3   support to give Defendants fair notice of what inaccuracies as to what accounts they are allegedly

                                   4   reporting.” Dkt. No. 76 at 1:15–17. In the alternative, Defendant CRAs assert that Plaintiff’s

                                   5   claims are barred by res judicata. Dkt. No. 76 at 1:21–22.

                                   6          The Court agrees with Defendant CRAs that Plaintiff’s amended complaint does not plead

                                   7   enough facts to survive the motion to dismiss. Therefore, the Court need not (and based on the

                                   8   conclusory allegations, realistically cannot) determine at this juncture whether res judicata applies.

                                   9                 i. § 1681e(b) and § 1681i
                                  10          Although Plaintiff only explicitly alleges a violation of Section 1681e(b) against Defendant

                                  11   CRAs, Defendant CRAs “liberally construe” Plaintiff’s allegations regarding “‘disputes’ and

                                  12   failure to conduct a ‘reinvestigation’ to allege a claim under § 1681i.” Dkt. No. 76 at 2 n.4
Northern District of California
 United States District Court




                                  13   (quoting Am. Compl. ¶¶ 38, 41). Both potential causes of action, however, fail because they

                                  14   consist almost entirely of bare, conclusory allegations that are insufficient to put Defendant CRAs

                                  15   on notice of the specific nature of Plaintiff’s claims.

                                  16          Section 1681e(b) of the FCRA requires consumer reporting agencies to prepare consumer

                                  17   reports in a way that assures “maximum possible accuracy.” 15 U.S.C. § 1681e(b). Section

                                  18   1681i, on the other hand, prescribes that consumer reporting agencies must “conduct a reasonable

                                  19   reinvestigation” into consumer disputes of inaccurate information. 15 U.S.C. § 1681i. As a

                                  20   threshold matter, “to sustain either a § 1681e or a § 1681i claim, a consumer must first make a

                                  21   prima facie showing of inaccurate reporting by the CRA.” Shaw v. Experian Info. Sols., Inc., 891

                                  22   F.3d 749, 756 (9th Cir. 2018) (quotation marks and citation omitted); see also Guimond v. Trans

                                  23   Union Credit Info. Co., 45 F.3d 1329, 1333 (9th Cir. 1995) (“In order to make out a prima facie

                                  24   violation under § 1681e(b), a consumer must present evidence tending to show that a [CRA]

                                  25   prepared a report containing inaccurate information.”).

                                  26          Here, the claims under both Section 1681e(b) and Section 1681i (to the extent Plaintiff is

                                  27   bringing one) fail because Plaintiff has not made the required prima facie showing of inaccurate

                                  28   reporting. The amended complaint consists primarily of phrases directly copied from the FCRA,
                                                                                          6
                                   1   with little factual support to demonstrate how Defendant CRAs’ alleged actions amount to a

                                   2   cognizable claim. For instance, Plaintiff alleges that she “has been in a battle with [Defendants] to

                                   3   correct the inaccurate information that appears in plaintiff’s credit file.” Am. Compl. ¶ 11

                                   4   (emphasis added). But Plaintiff does not say what that information consists of or how it is

                                   5   inaccurate. Additionally, Plaintiff alludes to credit information being removed during prior

                                   6   litigation with Defendants in November 2014, then alleges that her credit score continued to drop

                                   7   from the low-600s to the mid-500s to the low-400s. Am. Compl. ¶¶ 13–19. But Plaintiff does not

                                   8   provide any separate factual allegations related to this subsequent harm to her credit score.

                                   9   Without factual specifics to support Plaintiff’s claims of inaccurate reporting, the Court cannot

                                  10   “accept as true allegations that are merely conclusory.” See In re Gilead Scis. Sec. Litig., 536 F.3d

                                  11   at 1055. Therefore, the Court must dismiss these claims.

                                  12          Again, the Court advises Plaintiff that if she chooses to re-plead her complaint, she should
Northern District of California
 United States District Court




                                  13   provide specific facts showing which accounts are at issue, what items of information are

                                  14   inaccurate, why Plaintiff believes they are inaccurate, when and how Plaintiff disputed the

                                  15   inaccuracies with Defendant CRAs, and how Defendant CRAs responded to Plaintiff’s disputes.

                                  16                ii. Res Judicata
                                  17          In addition, Defendant CRAs contend that Plaintiff’s claims are barred by res judicata

                                  18   because the amended complaint “restates, verbatim, factual pleadings from [a] prior lawsuit” with

                                  19   Defendant CRAs. Dkt. No. 76 at 11 n.6. Compare Am. Compl. ¶¶ 13–17 with Complaint ¶¶ 11–

                                  20   15, Finley v. Capital One, et al., No. 4:16-cv-01392-YGR, 2017 WL 2903141 (N.D. Cal. July 7,

                                  21   2017), Dkt. No. 1. Without more specific factual allegations, however, the Court is unable to

                                  22   determine whether res judicata applies.

                                  23          Res judicata, also known as claim preclusion, applies where there is “(1) an identity of

                                  24   claims; (2) a final judgment on the merits; and (3) identity or privity between parties.” Ruiz v.

                                  25   Snohomish Cty. Pub. Util. Dist. No. 1, 824 F.3d 1161, 1164 (9th Cir. 2016) (internal quotation

                                  26   omitted). Courts determine the first element of whether there is an identity of claims by assessing

                                  27   four factors: “(1) whether the two suits arise out of the same transactional nucleus of facts; (2)

                                  28   whether rights or interests established in the prior judgment would be destroyed or impaired by
                                                                                         7
                                   1   prosecution of the second action; (3) whether the two suits involve infringement of the same right;

                                   2   and (4) whether substantially the same evidence is presented in the two actions.” ProShipLine Inc.

                                   3   v. Aspen Infrastructures Ltd., 609 F.3d 960, 968 (9th Cir. 2010) (emphasis omitted).

                                   4          Here, Defendant CRAs contend that res judicata bars Plaintiff’s suit because prior

                                   5   litigation with the Plaintiff over the same claims was resolved by settlement in 2016. See Finley v.

                                   6   Capital One, Case No. 4:16-cv-01392-YGR, Dkt. Nos. 47 (stipulated dismissal with Trans

                                   7   Union), 57 (stipulated dismissal with Experian), 83 (stipulated dismissal with Equifax). However,

                                   8   given the conclusory and non-specific nature of the allegations in both the instant case and the

                                   9   2016 case, it is impossible to determine if there is an identity of claims, as required for res

                                  10   judicata. Nevertheless, should Plaintiff choose to amend her complaint again, she should not

                                  11   include any claims that have already been litigated and resolved in Finley v. Capital One, because

                                  12   those claims would be barred by res judicata.
Northern District of California
 United States District Court




                                  13          C.    The Court Grants Defendants’ Motions to Dismiss Plaintiff’s State Law Claims
                                  14          In addition to her federal law claims, Plaintiff has invoked this Court’s diversity

                                  15   jurisdiction and pled state-law claims. See Am. Compl. ¶ 2 (alleging amount in controversy), ¶¶

                                  16   4–10 (alleging basis for complete diversity), ¶¶ 44–76 (state law causes of action). Plaintiff’s state

                                  17   law claims—Count II (for Invasion of Privacy), Count III (for Negligent, Wanton, and/or

                                  18   Intentional Hiring and Supervision of Incompetent Employees or Agents), and Count IV (for

                                  19   Negligent, Wanton, and Intentional Conduct)—are, like her federal claims, dismissed for failure to

                                  20   allege “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at

                                  21   570.

                                  22          As Defendants correctly point out, Plaintiff’s state law allegations are pleaded in the same

                                  23   conclusory fashion as Plaintiff’s FCRA claims. Dkt. No. 76 at 13:6–12. For example, Plaintiff

                                  24   alleges in Count II that Defendants invaded her privacy by “engaging in the . . . illegal collection

                                  25   conduct” of “repeatedly and unlawfully attempting to collect a debt and/or falsely [report her]

                                  26   credit.” Am. Compl. ¶¶ 47, 50. But the amended complaint does not specify what specific debt

                                  27   Defendants repeatedly attempted to collect or provide information about any instances of such

                                  28   collection attempts. The allegations supporting Counts III and IV are even more conclusory,
                                                                                          8
                                   1   without any specific facts to support a cognizable legal theory. See Am. Compl. ¶¶ 45–76.

                                   2   Further, each of the three state causes of action reallege “all paragraphs of th[e] Complaint”

                                   3   without identifying which facts relate to which causes of action or to which Defendants. See Am.

                                   4   Compl. ¶¶ 44, 54, 59. This lack of specificity leaves the Court (and the Defendants) to guess

                                   5   which of the few facts alleged pertain to which causes of action. Accordingly, as currently pled,

                                   6   the state causes of action are wholly insufficient and fail to meet the applicable pleading standard,

                                   7   even when construed “in the light most favorable to the nonmoving party.” See Manzarek, 519

                                   8   F.3d at 1031.

                                   9           Defendants also argue that Plaintiff’s state law claims should be dismissed because they

                                  10   are categorically preempted by the FCRA. The Court need not wade into this preemption

                                  11   argument because it dismisses the claims for failing to meet the pleading standard. But it does

                                  12   observe that the applicable law is anything but clear. See Gorman v. Wolpoff & Abramson, LLP,
Northern District of California
 United States District Court




                                  13   584 F.3d 1147, 1166–67 (9th Cir. 2009) (“Attempting to reconcile [Sections 1681h(e) and

                                  14   1681t(b)(1)(F)] has left district courts in disarray . . . . In the end, we need not decide this issue.”).

                                  15   That said, the text of Section 1681h(e) provides that a plaintiff can still maintain state law claims

                                  16   for defamation, invasion of privacy, or negligence against a furnisher or CRA that provides “false

                                  17   information . . . with malice or willful intent to injure.” See 15 U.S.C. § 1681h(e); Gorman, 584

                                  18   F.3d at 1166–67 (explaining that some courts take the view that Section 1681h(e) trumps Section

                                  19   1681t(b)(1)(F), therefore allowing state defamation claims to “proceed against creditors as long as

                                  20   the plaintiff alleges falsity and malice”). Of course, such claims must be pled with facts and not

                                  21   merely conclusory statements parroting the language of the statute.

                                  22           In sum, the Court dismisses Plaintiff’s state law claims for failing to meet the pleading

                                  23   standard.

                                  24          D.     The Court Grants Leave to Amend
                                  25           Under Federal Rule of Civil Procedure 15(a)(2), “leave to amend shall be freely granted

                                  26   ‘when justice so requires.’” Townsend v. Univ. of Alaska, 543 F.3d 478, 485 (9th Cir. 2008)

                                  27   (quoting Fed. R. Civ. P. 15(a)(2)). “This policy is to be applied with extreme liberality.”

                                  28   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (quotation marks and
                                                                                           9
                                   1   citation omitted). A court “should grant leave to amend even if no request to amend the pleading

                                   2   was made, unless it determines that the pleading could not possibly be cured by the allegation of

                                   3   other facts.” Lopez, 203 F.3d at 1127 (quotation marks and citation omitted).

                                   4          The Court finds that leave to amend is appropriate. Plaintiff is proceeding pro se, so her

                                   5   amended complaint must be held “to less stringent standards than formal pleadings drafted by

                                   6   lawyers.” Erickson, 551 U.S. at 94. Defendant CRAs argue that amendment would be futile in

                                   7   this case because “Plaintiff has tried and failed to correct the deficiencies identified in Defendants’

                                   8   prior motion to dismiss.” Dkt. No. 76 at 15:6–7. The Court disagrees. Where leave to amend is

                                   9   appropriate, “before dismissing a pro se complaint the district court must provide the litigant with

                                  10   notice of the deficiencies in his complaint in order to ensure that the litigant uses the opportunity

                                  11   to amend effectively.” Ferdik, 963 F.2d at 1261. Here, the Court has not yet provided Plaintiff

                                  12   with notice of the deficiencies in her complaint because her amended complaint mooted the initial
Northern District of California
 United States District Court




                                  13   motions to dismiss. Therefore, despite the deficiencies in Plaintiff’s amended complaint discussed

                                  14   above, the Court cannot say at this point that further amendment would be futile.

                                  15          The Court again reminds Plaintiff that if she decides to amend her complaint, she must

                                  16   provide specific facts to support each of her causes of action against Defendants. She should also

                                  17   clearly distinguish between Defendants in her complaint and specify which facts and which claims

                                  18   are being brought against which Defendants.

                                  19   //

                                  20   //

                                  21   //

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                         10
                                       IV.    CONCLUSION
                                   1
                                              For the foregoing reasons, the Court GRANTS the motions to dismiss, see Dkt. Nos. 58,
                                   2
                                       60, 76, with leave to amend. The Clerk is directed to TERMINATE all other outstanding
                                   3
                                       motions to dismiss, see Dkt. Nos. 25, 36, 37, 38, as moot.
                                   4
                                              Should Plaintiff wish to amend her complaint, she must do so by filing a new complaint by
                                   5
                                       March 26, 2019. If Plaintiff does not file an amended complaint by that date, the Court may
                                   6
                                       dismiss the action with prejudice without further notice. Plaintiff is reminded that she must plead
                                   7
                                       specific and particular facts to support her claims.
                                   8
                                              The Court again advises Plaintiff that the Legal Help Center at both the San Francisco and
                                   9
                                       Oakland Federal Courthouses provides free information and limited-scope legal advice to pro se
                                  10
                                       litigants in civil cases. Services are provided by appointment only. An appointment may be
                                  11
                                       scheduled by either: (1) signing up in the appointment book located outside the door of the Legal
                                  12
Northern District of California




                                       Help Center in San Francisco or Oakland, or (2) calling (415)782-8982 or emailing
 United States District Court




                                  13
                                       federalprobonoproject@sfbar.org. The Court strongly encourages Plaintiff to take advantage of
                                  14
                                       this resource.
                                  15
                                              IT IS SO ORDERED.
                                  16
                                       Dated: 2/26/2019
                                  17
                                                                                        ______________________________________
                                  18                                                    HAYWOOD S. GILLIAM, JR.
                                                                                        United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         11
